DETAILED ACTION
This action is in response to Application No. 17/105,143 originally filed 11/25/2020. The amendment presented on 06/13/2022 which provides amendments to claims 1, 7, 8, 14, 15, and 20 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/13/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of 03/14/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
	
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record, namely, Erivantecev et al. U.S. Patent Application Publication No. 2018/0335855 A1, Hernandez-Rebollar U.S. Patent Application Publication No. 2010/0023314 A1, and Kaifosh et al. U.S. Patent Application Publication No. 2018/0020978 A1, does not appear to fairly suggest either alone or in combination the now recited features, as a whole, in the independent claims. Specifically the prior art of record does not appear to fairly suggest either alone or in combination the features of “a first sensor module having an inertial measurement unit and configured to be attached to a forearm of a user and to generate first motion data identifying an orientation of the forearm, wherein the forearm is connected between a hand of the user and an upper arm of the user; a second sensor module having an inertial measurement unit and configured to be attached to the hand of the user and to generate second motion data identifying an orientation of the hand, wherein the first sensor module and the second sensor module are configured to determine an elevation of a wrist of the user connecting the forearm and the hand; and a computing device communicatively coupled to the first sensor module and the second sensor module through communication links, the computing device configured to calculate, based on the orientation of the forearm, a position of the forearm, and the orientation of the hand, an orientation of the upper arm, wherein the orientation of the upper arm is further calculated based on a lengthwise direction of the upper arm and based on a relative twist between a first orientation corresponding to a coordinate system associated with the hand and a second orientation corresponding to a coordinate system associated with the forearm.”. It is therefore respectfully submitted the claimed invention is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626